Title: To Thomas Jefferson from C. W. F. Dumas, 25 April 1792
From: Dumas, Charles William Frederick
To: Jefferson, Thomas


          The Hague, 25 Apr. 1792. Since his last of 21 Feb. his health and Europe’s have been poor.—He learned more than a month ago of Short’s appointment as minister but has heard nothing from Short himself.—His enemies and those of the U.S. have struck a deadly blow by offering one of his sons-in-law a court appointment on condition that he cease to communicate with Dumas. The young man’s pusillanimity has severed all relations between them. Consequently Dumas now lives among strangers, deprived of one of the greatest consolations of old age. In this extremity he is grateful for the benevolence of the U.S. and asks God to forgive those responsible for his miseries. Short, to whom he will deliver a recently arrived letter from TJ, can always rely on his services.—France declared war against Austria on the 20th of last month. Orders were sent to the French armies and couriers were dispatched to the other countries of Europe with news of this declaration on the following day. Lafayette should be the first in action.—Short has gone to Madrid where  the present situation in Europe should facilitate his efforts with Carmichael to resolve the Mississippi question. Once that matter is settled he looks forward to enjoying Short’s company here.
        